DETAILED ACTION
This communication is in response to the application and preliminary amendment filed 4/6/20 in which claims 1-14 were canceled and claims 15-28 were newly presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/20 and 2/3/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process steps of the claimed method must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-24, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting movements of people or objects near certain measuring points, calculating stay data of the people or objects at the measuring points, evaluating the stay data in terms of noticeable problems, visualizing the stay data, grouping the people or objects based on distinguishing features, e.g., an authority or role as indicated by a feature, or type of component, outputting the evaluation results to an operator, evaluating the stay data with respect to the stay duration of people at the measuring points, filtering the stay data prior to the evaluation according to a feature, time period, or measuring point, the movements are detected based on recorded video, and the stay data comprises trajectories of the persons or objects. 
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the recited limitations precludes the various steps from practically being performed in the mind by an observer of the measuring points. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claims only recite one additional element – a storage database such that the limitations amount to no more than mere instructions to apply the exception using a generic component. Accordingly, the judicial exception is not integrated into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the recited limitations do not include any additional elements to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells (US 2015/0294483 A1; published Oct. 15, 2015).

Regarding 15, Wells discloses [a] method for monitoring a process automation system, wherein a plurality of measuring points is provided in the system, comprising: (see paragraph 27)
detecting movements of people located within the system or of objects not located at the measuring points, vehicles, or machines; (see paragraphs 4, 27)
calculating stay data containing moments of the stay and/or the respective duration of the stay, the respective people, or objects at the individual measuring points on the basis of the detected movements; and (see paragraphs 11, 29, 37, 53, 83, 87-88)
evaluating the stay data in terms of defined noticeable problems (see paragraphs 78-79, 83-84, ).

Regarding claim 16, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data is stored in a database (see paragraph 32).

Regarding claim 17, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data are visualized in the course of the evaluation in a diagram in which the number of moments of stay or the duration of stay of the people or of objects at a respective measuring point, is represented cumulatively (see paragraph 51).

Regarding claim 18, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the people or the objects are grouped by distinguishing features (see paragraph 56).

Regarding claim 19, Wells discloses the invention of claim 18 as discussed above. Wells further discloses wherein the people are grouped based on authority or role, wherein the authority or the role is defined in a distinguishing feature which is attached to the respective person.

Regarding claim 20, Wells discloses the invention of claim 18 as discussed above. Wells further discloses wherein the objects are grouped in the system according to the type of component and/or based on the function of the component (see paragraphs 57-58).

Regarding claim 21, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data is evaluated automatically, wherein the result of the evaluation is output to an operator (see paragraphs 5, 31).

Regarding claim 22, Wells discloses the invention of claim 21 as discussed above. Wells further discloses wherein the stay data is evaluated automatically with respect to at least one of the following noticeable problems: cumulative stay duration of people or at least one specific measuring point; cumulative number of moments of people or objects at least one specific measuring point; or stay of people or objects in a restricted area of the system (see paragraph 45).

Regarding claim 23, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein a prediction with regard to an expected cumulative stay time at least one measuring point is calculated (see paragraph 80).

Regarding claim 24, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data are filtered before the evaluation or after the evaluation with respect to at least one of the following features: filtering with respect to at least one distinguishing feature; filtering with respect to at least one defined time period; and filtering with respect to at least one measuring point (see paragraphs 55, 58, 76, 77, 85).

Regarding claim 25, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data are linked before the evaluation to at least one data set of the following data: weather data; production data; and financial data (see paragraphs 78-79, 89).

Regarding claim 26, Wells discloses the invention of claim 25 as discussed above. Wells further discloses wherein the stay data are evaluated with respect to at least one of the following noticeable problems: at least one temperature range or a specific temperature; at least one production date, or a production period of components of the measuring points; and with respect to the maintenance costs of the measuring points (see paragraph 89).

Regarding claim 27, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein movements are detected on the basis of at least one of the following methods: evaluating video images recorded by means of at least one video camera arranged in the system; collecting GPS data, wherein the people or the objects are respectively equipped with at least one GPS module; and detecting movements using at least one infrared motion detector arranged in the system (see paragraph 28).

Regarding claim 28, Wells discloses the invention of claim 15 as discussed above. Wells further discloses wherein the stay data additionally comprise trajectories of the individual persons or objects (see paragraphs 29, 51, 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178